        Case 3:20-cv-07182-JCS Document 149 Filed 05/28/21 Page 1 of 1




                         UNITED STATES DISTRICT COURT
                       NORTHERN DISTRICT OF CALIFORNIA
                           ZOOM CIVIL MINUTE ORDER

 Case No.: 20-cv-07182-JCS            Case Name: Facebook, Inc. v. BrandTotal Ltd.
 Chief Magistrate Judge: JOSEPH       Date: May 28, 2021           Time: 1 H 12 M
 C. SPERO

Attorney for Plaintiff: Sonal Mehta, Ari Holtzblatt, Ann Marie Mortimer
Attorney for Defendant: Rudy Telscher, Dustin Taylor, Kara Fussner

 Deputy Clerk: Karen Hom                             Court Reporter: Marla Knox



                           ZOOM WEBINAR PROCEEDINGS

1. Motion to Dismiss First Amended Counterclaims [dkt 132] – Submitted
2. Renewed Motion for Preliminary Injunction [dkt 126] – Submitted
3. Further Case Mgmt Conference – Held (3 M)

                              ORDERED AFTER HEARING

Case mgmt. conference statement due 8/20/2021.

CASE CONTINUED TO: 08/27/2021 at 2:00 PM for a further case mgmt. conference

Order to be prepared by:
 [ ] Plaintiff    [ ] Defendant          [X] Court
